

116 HR 1229 IH: Preserving Teacher Loan Forgiveness for Military Spouses Act of 2019
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1229IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Mr. Chabot (for himself, Ms. Stefanik, Mr. Kelly of Mississippi, Mr. Kilmer, Ms. Sewell of Alabama, Mr. Perlmutter, Mr. Swalwell of California, and Mrs. Luria) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to provide that an individual may remain eligible to
			 participate in the teacher loan forgiveness program under title IV of such
			 Act if the individual’s period of consecutive years of employment as a
			 full-time teacher is interrupted because the individual is the spouse of a
			 member of the Armed Forces who is relocated during the school year
			 pursuant to military orders for a permanent change of duty station, or the
			 individual works in a school of the defense dependents’ education system
			 under the Defense Dependents’ Education Act of 1978 due to such a
			 relocation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preserving Teacher Loan Forgiveness for Military Spouses Act of 2019. 2.Continuing eligibility to participate in student loan forgiveness or loan cancellation program for teachers whose period of consecutive employment is interrupted because of military orders requiring spouse to relocate to new residence, or who work in a school of the defense dependents' education system due to such a relocation (a)Continuing eligibility (1)Part B LoansSection 428J(g) of the Higher Education Act of 1965 (20 U.S.C. 1078–10(g)) is amended by adding at the end the following:
					
						(4)Continuing eligibility for certain military spouses
							(A)In general
 (i)Complete but nonconsecutive yearsNotwithstanding paragraph (1) of subsection (b), an individual who is employed in a full-time teaching position that meets the requirements of this section for a period that includes 5 complete but nonconsecutive years may be eligible for loan forgiveness pursuant to such subsection, if the individual was a qualified military spouse, as defined in subparagraph (B)(i), with respect to any year during such period for which the individual was not employed as a full-time teacher in a school or location meeting the requirements of this section.
 (ii)Employment in defense department schoolsNotwithstanding paragraph (1) of subsection (b), an individual may be eligible for loan forgiveness pursuant to such subsection, if the individual is a qualified military spouse, as defined in subparagraph (B)(ii), and the individual has been employed as a full-time teacher for 5 complete school years in a school described in subparagraph (A) of subsection (b)(1) or in a school of the defense dependents’ education system under the Defense Dependents’ Education Act of 1978 (20 U.S.C. 921 et seq.) that is located outside of the United States, and met the requirements of subparagraph (B) of subsection (b)(1).
 (B)Qualified military spouse definedIn this paragraph, the term qualified military spouse means— (i)with respect to a year, an individual who—
 (I)during the previous year, served as a teacher in a school or location meeting the requirements of subparagraph (A) of subsection (b)(1) and met the requirements of subparagraph (B) of subsection (b)(1);
 (II)is the spouse of a member of the Armed Forces who is relocated during the year pursuant to military orders for a permanent change of duty station;
 (III)did not serve as a teacher in a school or location meeting the requirements of subparagraph (A) of subsection (b)(1) during the year or any portion of the year because the individual accompanied the spouse to a new residence as a result of such military orders; and
 (IV)during the following year, resumed service as a teacher in a school or location meeting the requirements of subparagraph (A) of subsection (b)(1) and met the requirements of subparagraph (B) of subsection (b)(1); or
 (ii)an individual who is the spouse of a member of the Armed Forces who is relocated overseas during a year of employment as a teacher for which the individual seeks loan forgiveness under this section pursuant to military orders for a change of duty station and the individual accompanied the spouse to a new residence overseas as a result of such military orders.
 (C)Reports to CongressNot later than 90 days after the end of the second academic year during which this paragraph is in effect, and every 2 years thereafter, the Secretary shall submit to Congress a report describing the number of individuals who, as a result of this paragraph, remained eligible for loan forgiveness pursuant to subsection (b) during the 2 most recent academic years..
 (2)Part D LoansSection 460(g) of the Higher Education Act of 1965 (20 U.S.C. 1087j(g)) is amended by adding at the end the following:
					
						(4)Continuing eligibility for certain military spouses
							(A)In general
 (i)Complete but nonconsecutive yearsNotwithstanding paragraph (1) of subsection (b), an individual who is employed in a full-time teaching position that meets the requirements of this section for a period that includes 5 complete but nonconsecutive years may be eligible for loan cancellation pursuant to such subsection, if the individual was a qualified military spouse, as defined in subparagraph (B)(i), with respect to any year during such period for which the individual was not employed as a full-time teacher in a school or location meeting the requirements of this section.
 (ii)Employment in defense department schoolsNotwithstanding paragraph (1) of subsection (b), an individual may be eligible for loan cancellation pursuant to such subsection, if the individual is a qualified military spouse, as defined in subparagraph (B)(ii), and the individual has been employed as a full-time teacher for 5 complete school years in a school described in subparagraph (A) of subsection (b)(1) or in a school of the defense dependents’ education system under the Defense Dependents’ Education Act of 1978 (20 U.S.C. 921 et seq.) that is located outside of the United States, and met the requirements of subparagraph (B) of subsection (b)(1).
 (B)Qualified military spouse definedIn this paragraph, the term qualified military spouse means— (i)with respect to a year, an individual who—
 (I)during the previous year, served as a teacher in a school or location meeting the requirements of subparagraph (A) of subsection (b)(1) and met the requirements of subparagraph (B) of subsection (b)(1);
 (II)is the spouse of a member of the Armed Forces who is relocated during the year pursuant to military orders for a permanent change of duty station;
 (III)did not serve as a teacher in a school or location meeting the requirements of subparagraph (A) of subsection (b)(1) during the year or any portion of the year because the individual accompanied the spouse to a new residence as a result of such military orders; and
 (IV)during the following year, resumed service as a teacher in a school or location meeting the requirements of subparagraph (A) of subsection (b)(1) and met the requirements of subparagraph (B) of subsection (b)(1); or
 (ii)an individual who is the spouse of a member of the Armed Forces who is relocated overseas during a year of employment as a teacher for which the individual seeks loan forgiveness under this section pursuant to military orders for a change of duty station and the individual accompanied the spouse to a new residence overseas as a result of such military orders.
 (C)Reports to CongressNot later than 90 days after the end of the second academic year during which this paragraph is in effect, and every 2 years thereafter, the Secretary shall submit to Congress a report describing the number of individuals who, as a result of this paragraph, remained eligible for loan cancellation pursuant to subsection (b) during the 2 most recent academic years..
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to individuals who first become employed as full-time teachers on or after the date of the enactment of this Act.
			